LECHE, J.
Plaintiff and her children were dependents of Noah LeBourgeois; who was killed by lightning • on July 8, 1925, while working for the defendant company. She sues for compensation under the Employers’ Liability Act and from a judgment in her favor defendant has appealed.
Defendant has made no appearance in this court either by brief or by oral argument, but we understand from the pleadings that the sole question at issue is whether death by lightning is such an accident as entitles the employee’s dependents to compensation under the statute.
T'he employee was, at the time, under a tree very near the place where' he was at work in the woods, and he had gone there for shelter to eat his lunch, at the noon hour. These facts are all admitted.
Although the instrumentality causing death had no connection with the work which the employee was performing, and although the employee was not actually at work at the time, the accident, nevertheless, occurred during the course of the employment and as a result of the employment. Dyer vs. Rapides Lumber Company, 154 La. 1093, 98 South. 677; Myers vs. La. R. & N. Co., 140 La. 937, 74 South. 256. The question involved must then be decided against the defendant. Travino Gasea vs. Texas Pipe Line Co., 2 La. App. 483.
For these reasons the judgment appealed from is affirmed.